DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10-11, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condeixa et al. (US PG Pub 2018/0220283 A1, hereinafter “Condeixa”).
	Regarding claim 1, Condeixa teaches a method comprising: 
performing, by a particular device (FIG. 9 network node 900; ¶¶ [0011]) in a deterministic network (¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network), classification of one or more packets of a traffic flow between a source and a destination in the deterministic network (FIG. 9 receive/classify block 910; ¶ [0171]; FIG. 10A step 1004, ¶¶ [0197] – [0198]); determining, by the particular device and based on the classification of the one or more packets, a requirement of the traffic flow (¶ [0171] traffic classified according to metrics such as urgency tolerance/impact/requirements regarding delay, jitter, loss, bandwidth, mobility, session ; performing, by the particular device, based on the requirement, a packet operation on at least one packet of the traffic flow (¶ [0171] mark each packet (i.e. packet operation) with a respective class-of-service (CoS); see also FIG. 10A steps 1010, 1014; ¶ [0200] the node analyzes that packet (i.e. packet operation) to determine whether the packet was received out of proper packet order); and sending, by the particular device, packets of the traffic flow towards the destination via two or more paths in the deterministic network (FIG. 10C step 1026; ¶ [0206]).

	Regarding claim 3, Condeixa teaches wherein the requirement specifies a service in the deterministic network to be applied to the traffic flow (¶ [0171] The traffic may, for example, be classified according to various metrics such as, by way of illustration and not limitation, those regarding urgency and tolerance/impact/requirements regarding delay, jitter, loss, bandwidth, mobility, session disruption, privacy, and/or security. The classification may be done in the OBU, which may mark each packet/flow/session with a respective Class-of-Service (CoS), so that the OBU may then apply a routing strategy based on a set of well-defined CoS {interpreted mark each packet and/or applying a routing strategy based on a particular CoS read on service to be applied to the traffic flow}).

	Regarding claim 4, Condeixa teaches wherein the service comprises a packet inspection service, a packet tagging service, or a firewall service ((¶ [0171] mark each packet with a respective class-of-service (CoS) {marking each packet with CoS reads on packet tagging service}; ¶ [0184] links context information 934 may include information items or configuration parameters used in the provision of security and/or privacy support for traffic flows. Traffic received through multiple communication paths may, for example, be aggregated to be 

	Regarding claim 10, Condeixa teaches wherein the particular device comprises a network router (FIG. 10C step 1026; ¶¶ [0206] – [0207] using a broadest reasonable interpretation of router, network node 900 is a network router because it select one or more communication paths, from the node to a next node, and routes packets accordingly) or switch.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 9 network node 900; ¶¶ [0011]), comprising:  a network interface to communicate with a deterministic network (FIG. 9 schedule/route/send module 930; ¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network); a processor coupled to the network interface and configured to execute one or more processes (¶¶ [0218], [0219]); and a memory (¶ [0218]) configured to store a process that is executable by the processor.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 10.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a tangible, non-transitory, computer-readable medium storing program instructions that cause a particular device in a deterministic network (¶ [0072] a communication network implemented to achieve the goal or reduced latency reads on deterministic network) to execute a process (¶ [0218]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa in view of Dhanabalan et al. (US Patent No. 10,897,424 B1, hereinafter “Dhanabalan”).
	Regarding claim 2, Condeixa does not explicitly teach wherein performing the packet operation on at least one packet of the traffic flow comprises: load balancing the traffic flow across the two or more paths in the deterministic network.
	In analogous art, Dhanabalan teaches wherein performing the packet operation on at least one packet of the traffic flow comprises: load balancing the traffic flow across the two or more paths in the deterministic network (col. 11, lines 48-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operations of the packet classifier in the deterministic network taught by Condeixa to load balance traffic flow across multiple paths as taught by Dhanabalan.  One would have been motivated to do so in order to consistently transmit packets over a path from a source to a destination with the lowest latency thereby improving a user’s quality of experience.  (Dhanabalan col. 11, lines 48-67)
	
	Regarding claim 5, Condeixa teaches wherein performing the packet operation comprises generating a replicate of at least one packet of the traffic flow (¶ [0181] . . . The schedule/route/send functional block 930 may also replicate packets when needed).
	Condeixa does not explicitly teach wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending the replicate via a path that applies the service to the replicate.
	In analogous art, Dhanabalan teaches wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending the replicate via a path that applies the service to the replicate (col. 11, lines 30-.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Condeixa to replicate the packet and transmit it along a path with the lowest latency as taught by Dhanabalan.  One would have been motivated to do so in order to improve a user’s quality of experience. 
	
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa in view of Guo et al. (US PG Pub 2021/0281514 A1, hereinafter “Guo”).
	Regarding claim 6, Condeixa does not explicitly teach wherein performing the packet operation comprises making a selection of one or more packets of the traffic flow to be rerouted, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: rerouting the selection of one or more packets from a first path in the deterministic network onto another path that applies the service to the selection of one or more packets.
	In analogous art, Guo teaches wherein performing the packet operation comprises making a selection of one or more packets of the traffic flow to be rerouted, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: rerouting the selection of one or more packets from a first path in the deterministic network onto another path that applies the service to the selection of one or more packets (¶¶ [0065], [0073] and FIG. 2E disclose that using real-time telemetry information, system performance is optimized by reconfiguring data flow paths.  For example, data packet 204 is re-routed on a path with higher throughput.  Other parameters for rerouting to another path includes rerouting to a path that applies the appropriate quality of service such as lower latency, jitter, loss.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Condeixa to reroute packets from a first path to another path that applies the appropriate QoS as taught by Dhanabalan.  One would have been motivated to do so in order to implement flexible, dynamic load balancing techniques that distribute flows across network paths in a manner that optimizes network performance and avoids network congestion. (Guo ¶ [0015]) 

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa in view of Vasseur et al. (US PG Pub 2015/0333953 A1, hereinafter “Vasseur”).
	Regarding claim 7, Condeixa does not explicitly teach wherein the requirement of the traffic flow is path reliability, and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending packets of the traffic flow via a first path towards the destination; and sending replicates of each packet of the traffic flow via a second path towards the destination.
	In analogous art, Vasseur teaches wherein the requirement of the traffic flow is path reliability (¶ [0066] path reliability requirement for delivery of application traffic), and wherein sending packets of the traffic flow towards the destination via two or more paths in the deterministic network comprises: sending packets of the traffic flow via a first path towards the destination; and sending replicates of each packet of the traffic flow via a second path towards the destination (¶ [0068] . . .  traffic is duplicated along a set of paths either permanently or temporarily).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Condeixa to duplicate packets and transmit over multiple paths when path reliability is a requirement as taught by Vasseur. One would have been motivated to do so in order to implement a proactive approach to ensuring that network performance criteria is met, thereby avoiding periods of reduced performance before corrective measures are taken. (Vasseur ¶ [0004]) 

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.

 Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa in view of Barabash et al. (US PG Pub 2015/0040121 A1, hereinafter “Barabash”).
	Regarding claim 8, Condeixa does not explicitly teach receiving, at the particular device and from a controller, access control list information that the particular device uses to perform the classification.
	In analogous art, Barabash teaches receiving, at the particular device and from a controller, access control list information that the particular device uses to perform the classification (¶¶ [0031], [0029] teaches that a device receives from a network controller access control list information that are used to classify data packets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network node of Condeixa to receive access control list (ACL) information to use for classifying data packets as taught by Barabash. One would have been motivated to do so in order to enable the device to readily apply filters 

	Regarding claim 9, Condeixa does not explicitly teach receiving, at the particular device and from the controller, data indicative of the requirement of the traffic flow.
	In analogous art, Barabash teaches receiving, at the particular device and from the controller, data indicative of the requirement of the traffic flow (¶¶ [0028] - [0030] metering information such as committed rate, burst size.  The threshold rate (i.e. requirement) for transmission of particular traffic is set by a SLA.  Thus, committed rate provided by the controller is data indicative of a requirement of the traffic flow.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Condeixa and Barabash to include the further teaching of Barabash. One would have been motivated to do so in order to enable the device to readily apply filters defined by the ACL and metering information to control the flow of data traffic associated with a certain QoS traffic profile in a multi-tenant environment, thereby ensuring that a tenant with a higher level subscription obtains the proper priority and service, which in turn, increases a user’s quality of experience. (Barabash ¶¶ [0006] [0007] and [0029]) 

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 8,520,520 B2 (Moore et al.) – discloses a system and method for per flow guaranteed throughput, multiple TCI flow bandwidth provisioning, and elimination of packet drops for transmission control protocol;
US PG Pub 2016/0269278 A1 (Gopalarathnam et al.) – discloses path selection based on error analysis;
US PG Pub 2013/0155860 A1 (Choi et al.) – discloses a packet transmission device and method of transmitting a packet; and 
US PG Pub 2004/0103205 A1 (Larson et al.) – discloses a method of establishing a secure communication link between computers of a virtual private network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413